Citation Nr: 1402299	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1956 to April 1972, and from May 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  The Veteran is competent to report symptoms of tinnitus since separation from service.

3.  Affording the Veteran the benefit of the doubt, the Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the Veteran's claim for entitlement to service connection for tinnitus, the Board concludes that the VCAA does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Tinnitus  

The Veteran contends that he has tinnitus that is related to service.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of tinnitus.  The Veteran reported continuous tinnitus from 1970 and it was noted at the April 2007 VA examination that he reported tinnitus since his time in service.  The Veteran also noted loud noise exposure from rockets and mortars and from working near tanks and heavy equipment while on active duty.  He has supplied statements from fellow service members that support his contentions regarding the noise exposure due to mortar fire while stationed in Vietnam.  The Veteran's DD Form 214 supports the Veteran's contention of noise exposure as well, noting that the Veteran worked as an automotive maintenance technician.  The Veteran's in-service excessive noise exposure is therefore conceded.  

The April 2007 VA examiner diagnosed tinnitus, and stated that since there was no documentation of tinnitus in service it is unlikely that the tinnitus had its origins in service.  In an August 2013 addendum opinion, a different VA examiner noted that she could not resolve the issue without resort to mere speculation and that no complaints regarding the Veteran's tinnitus were found in the Veteran's service records.  She opined that based on the Veteran's history of significant noise exposure in-service and post service, it is not possible to determine if the tinnitus is related to in-service noise exposure without resorting to mere speculation.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination.  Given the Veteran's current tinnitus, his in-service noise exposure, and his competent and credible statements that he has experienced ringing in his ears since service, the Board concludes that at least a reasonable doubt arises as to whether his tinnitus was incurred in service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has a current diagnosis of tinnitus that was incurred in military service, and therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Service connection for tinnitus is granted.  


REMAND

Reason for Remand:  To obtain a supplemental medical opinion.

The Veteran contends that he has bilateral hearing loss that is related to service.  In this case, the Veteran has a current hearing loss "disability" as defined under section 3.385, and so that requirement for service connection has been met.  See April 2007 VA Audio Examination Report.  In addition, VA has conceded that the Veteran was exposed to noise during active duty, and therefore, the requirement that there have been an injury during active service has also been met.  Thus, the remaining question in this case is whether there is a nexus or connection between the current hearing loss disability and the injury (noise exposure or acoustic trauma) to the ears in service.  Specifically, it must be determined whether the current hearing loss is at least as likely the result of noise exposure in active service as opposed to its being more likely the result of some other cause or factors.  38 C.F.R. § 3.102.

The Veteran was afforded a VA examination with regard to his hearing loss in April 2007.  The VA examiner noted reviewing the claims file, and indicated that audiological evaluations from September 1966, March 1972 and October 1975, the last being the Veteran's retirement exam, indicated normal hearing bilaterally.  The examiner stated that in addition to the in-service noise exposure without hearing protection devices (HPDs), the Veteran reported post-service noise exposure with HPDs, from engines while working as a mechanic for a fire department.  The examiner opined that because the service medical records indicated hearing within normal limits at the time of retirement from service and the Veteran's reported after-service occupational noise exposure, it is not likely that the hearing loss had its origins in service.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2007 VA opinion to be inadequate because, although the audiograms cited by the VA examiner demonstrated normal hearing, audiograms from February 1965 and February 1966 show puretone thresholds of 25 and 30 at 4000 Hertz respectively, indicating some degree of impaired hearing.  Puretone thresholds of 25 to 35 were also shown at the higher frequencies in audiograms from April 1958, February 1966, and July 1966.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It is unclear from the examination report whether these other audiograms were considered by the VA examiner in forming the opinion.    

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley, 5 Vet. App. at 159.  On remand, the examiner should be asked to comment on the significance, if any, of the additional in-service audiograms noting impaired hearing in service in determining the etiology of the Veteran's current hearing loss.

Upon review of the in-service audiological reports contained in the Veteran's service medical records, the Board notes that the first five examinations appear to indicate some degree of worsening hearing over the Veteran's lengthy period of service, followed by significant improvement in puretone thresholds within the final years of service as indicated by the last two audiological reports, particularly with respect to puretone thresholds at 4000 and 6000 Hertz.  On remand, the examiner should also be asked to comment upon the significance, if any, of these findings.      

Additionally, the Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, there does appear to be a possible "notch" shown from the April 1958 audiological report, but the VA examiner did not address that result.  On remand, the examiner should also comment on whether or not a "notch" indicating noise-induced hearing loss was present in the review of the audiograms of record.  See Training Letter 10-02.

Finally, the Board acknowledges that the record contains an August 2007 statement from a private audiologist that provides a positive nexus opinion linking the Veteran's hearing loss to his military service.  The private audiologist noted that the Veteran reported a history of being around heavy artillery during service and having no exposure to heavy noise following service.  She opined that the Veteran's hearing loss is consistent with noise exposure and is most likely due to excessive noise from gunfire based on the shape of the hearing loss.  

The Board finds that this opinion is an inadequate basis on which to establish a nexus between the Veteran's current bilateral hearing loss and service.  There is no indication from the letter, or from a follow-up letter sent in April 2008, that the private audiologist had access to the claims file or the included service medical records which indicated normal hearing at retirement from service.  The private audiologist's opinion is also based on a history that contradicts the history reported by the Veteran at the April 2007 VA examination, in that the Veteran reported no post-service noise exposure to the private audiologist but reported post-service occupational noise exposure to the VA examiner.  Because this opinion is based on an incomplete factual history, it lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).   

Thus, a supplemental medical opinion is needed which takes account of the Veteran's full medical history.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to a suitably qualified VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss began in, was aggravated by, or is otherwise related to his active military service, including in-service noise exposure?  

a.  The examiner should specifically comment on the significance, if any, of the additional in-service audiograms noting impaired hearing or a downward shift in hearing acuity during service, in determining the etiology of the Veteran's current hearing loss.  The Board particularly directs the examiner's attention to audiograms from February 1965 and February 1966 which show puretone thresholds of 25 and 30 at 4000 Hertz, respectively, indicating some degree of impaired hearing and audiograms from April 1958, February 1966, and July 1966 showing puretone thresholds of 25 to 35 at the higher frequencies.

b.  The examiner should additionally comment on the improvement noted in the Veteran's puretone thresholds on the March 1972 and October 1975 separation examination, as compared with the April 1958, August 1963, February 1965, February 1966, and July 1966 audiological examinations, and offer some explanation for such results.  The examiner should also comment on its significance, if any, in determining the etiology of the Veteran's current hearing loss.

c.  In Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service indicated that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In rendering his or her opinion, the examiner should also comment as to whether such a "notch" indicating noise-induced hearing loss is shown on any of the audiograms in the service treatment records-particularly with regard to the April 1958 audiogram--and if so, the significance of such a finding in relation to the Veteran's military noise exposure and the likelihood of his having noise-induced hearing loss.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
2.  After the completion of the aforementioned development, readjudicate the issue of entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


